Citation Nr: 0418425	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance (A&A).

2.  Entitlement to specially adapted housing under the 
provisions of 38 U.S.C. Chapter 21.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
November 1984.

This appeal originally arose from a May 1998 rating action 
that denied SMC based on the need for A&A or at the 
housebound rate.  In October 1998, the veteran and his 
daughter testified at a hearing before a Member (now Veterans 
Law Judge) (VLJ) of the Board of Veterans Appeals (Board) at 
the RO; a transcript of the hearing is of record.  By 
decision of August 1999, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By rating action of July 2001, the RO granted SMC at the 
housebound rate, but continued to deny A&A; this matter 
remains for appellate consideration.  In August 2003, the 
veteran and his son testified at a Board hearing before the 
undersigned VLJ at the RO; a transcript of the hearing is of 
record.

This appeal also arises from August 2002 and July 2003 rating 
actions that denied entitlement to specially adapted housing 
under the provisions of 38 U.S.C.    Chapter 21.  

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

The VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  See 38 U.S.C.A. § 
5103A(a), (b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).

In a statement of April 2002, the veteran stated that he was 
in receipt of Social Security Administration (SSA) disability 
benefits.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims file a copy of the SSA 
decision awarding the veteran disability benefits, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159. 

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full   1-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651 ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the 1-year VCAA notice period).  The RO should 
also request the veteran to provide all evidence in his 
possession.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  In this regard, the Board notes that, in a July 
2003 statement, the veteran stated that VA medical records of 
his continuing treatment and evaluation for his several 
service-connected disabilities document his deteriorating 
physical and mental condition from 2002 to the present time, 
but that these records had not been associated with the 
record, and he requested that such records be obtained and 
reviewed prior to an appellate decision in this case.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding pertinent 
medical records from the Salt Lake City, Utah VA Medical 
Center (VAMC) from January 2002 to the present time, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities.
  
In written argument dated in July 2003, the veteran's 
representative requested that the veteran be afforded a new 
VA examination to determine his permanent need for regular 
A&A, citing a February 2003 VA treating physician's statement 
attesting to the veteran's severe impairment.  In light of 
those statements, the December 2002 rating action whereby the 
veteran was deemed incompetent, and the veteran's contentions 
and August 2003 hearing testimony that his physical and 
mental condition had seriously deteriorated, the Board finds 
that, after associating with the claims file all outstanding 
pertinent records (to ensure that the record is complete and 
that the examiner has the veteran's fully-documented medical 
history), the RO should arrange for the veteran to undergo a 
new VA examination to determine whether he is entitled to SMC 
based on A&A.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy of the notice of the date and time of 
the examination sent to him by the VA medical facility at 
which it was to have been conducted.  

Lastly, with respect to the claim for specially adapted 
housing under the provisions of 38 U.S.C. Chapter 21, the 
Board notes that the RO denied this claim by rating actions 
of August 2002 and July 2003.  The Board construes the 
veteran's statement received by the RO in June 2003 to be a 
Notice of Disagreement with the August 2002 determination, 
and notes that the veteran continued to disagree with the 
denial at the August 2003 Board hearing and in a written 
statement received at the hearing.  Under the circumstances, 
the Board finds that the RO must issue the veteran and his 
representative a Statement of the Case (SOC) on this issue, 
and advise him of the requirement to file a Substantive 
Appeal in order to perfect his appeal.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.    

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should obtain request the SSA 
to furnish a copy of the decision 
awarding the veteran disability benefits, 
as well as all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  
  
2.  The RO should request the Salt Lake 
City, Utah VAMC to furnish copies of all 
records of treatment and evaluation of 
the veteran for his service-connected 
psychiatric, bilateral knee, and right 
leg neurological disorders from January 
2002 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send the veteran and 
his representative a letter requesting 
the veteran to provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to him 
that he has a full 1-year period to 
respond (although the VA may decide the 
claim within the 1-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo appropriate VA 
examination to determine whether he is 
entitled to SMC based on A&A.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies, to include  X-rays and 
consultations as appropriate, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.    

The examiner should render specific 
findings as to whether the veteran is 
blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less 
in both eyes, or concentric contraction 
of the visual field to 5 degrees or less.  
He should identify all of the veteran's 
mental and physical disabilities, and 
furnish specific clinical findings as to 
(a) whether they render him unable to 
dress or undress himself, keep himself 
ordinarily clean and presentable, feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness, or attend to the wants of 
nature; (b) whether they require the 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which cannot be done without 
aid; (c) whether they produce such 
incapacity, physical or mental, that he 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily 
environment; and (d) whether they render 
him "bedridden" (defined as that 
condition which, through its essential 
character, actually requires that he 
remain in bed).  

The physician should also render a 
specific finding as to whether the 
veteran's service-connected psychiatric, 
bilateral knee, and right leg 
neurological disorders render him 
helpless, or so nearly helpless, as to 
require the regular (but not constant) 
A&A of another person.  

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy of the notice of the date and time 
of such examination sent to him by the VA 
medical facility at which it was to have 
been conducted. 

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished. 

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for SMC 
based on A&A on appeal in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report for the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 3.655 
as appropriate.

10.  If the claim for SMC based on A&A 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for its 
determination, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

11.  The RO should issue the veteran and 
his representative a SOC on the issue of 
entitlement to specially adapted housing 
under the provisions of 38 U.S.C. Chapter 
21.  The RO should also advise him of the 
requirement to file a Substantive Appeal 
in order to perfect his appeal.



The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at             38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
 


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

